Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III hearing, petitioner, a prison inmate, was found guilty of assault on an inmate and violent conduct. Upon petitioner’s administrative appeal, the determination was affirmed. Petitioner subsequently commenced this CPLR article 78 proceeding and we confirm.
We reject petitioner’s contention that the misbehavior report is defective because it fails to state the specific role that petitioner played in the assault (see, 7 NYCRR 251-3.1 [c]). The misbehavior report states that petitioner, acting in concert with others, cut another inmate in the face with a razor-type weapon. Thus, the report contained the required specificity (see, Matter of Vogelsang v Coombe, 105 AD2d 913, 914, affd on mem below 66 NY2d 835).
Contrary to petitioner’s contention, the detailed misbehavior report and the testimony from the correction officer who authored it, together with the testimony from the confidential informant stating that petitioner did inflict serious injury upon another inmate, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Cobb v Selsky, 270 AD2d 747; Matter of Santos v Goord, 255 AD2d 949). Moreover, nothing in the record supports petitioner’s claim that the Hearing Officer presiding at this proceeding was biased or that the outcome of the hearing flowed from the alleged bias (see, Matter of Bernier v Goord, 269 AD2d 640). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Spain, Graffeo, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.